DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16, 18-25, and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-5 (labeled pages 6-10) in the Applicant Arguments/Remarks Made in an Amendment filed 3/24/21 and the claim language below.
Claim 16 recites a modularized extendable battery swap station device, comprising a charging rack and a battery transfer device, wherein the charging rack comprises at least one battery storage module configured to store and charge a battery, and the battery transfer device as a whole is movable through the inside of the battery storage module; wherein the battery storage module comprises:  an electrical layer, provided with electrical elements configured to charge the battery; a battery storage layer, provided with a locking mechanism configured to fix the battery; a battery vertical-moving layer, in which the battery is vertically movable; a battery transfer device moving layer, in which the battery transfer device is transversely movable; and a guide rail layer provided with a first guide rail, the battery transfer device being transversely movable on the first guide rail.
Claim 25 recites a modularized extendable charging rack, comprising at least one battery storage module configured to store and charge a battery, wherein a battery transfer device as a 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han (US 2019/0126775) discloses an electric vehicle battery monitoring and swapping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859